DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the phrase “wherein a critical value of the first dummy plugs arranged in the icfirst dummy region is different from a critical value of the second dummy plugs disposed in the second dummy region”; it is unclear what the “critical value” is referring to. That is, the “critical value” is not defined. Within the specification the diameter of the dummy plugs (Figs. 5, 6; para. 0097, 0094) and the distance between the dummy plugs (Figs. 7, 8; para. 0097, 00100) are both considered “critical values”; however, there is nothing in this claim that requires the claimed critical value to be either of those things. One can choose any measurement to be the “critical value” in one region and any measurement in the second region to be the “critical value” because it is not properly clear what the “critical value” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hishida et al. (US Pub. 2015/0263024).
Regarding independent claim 1, Hishida teaches a semiconductor memory device (Fig. 6) comprising: 
a plurality of channel plugs (20) disposed in a cell region of a semiconductor substrate; 
5a first dummy region and a second dummy region (DR) disposed at both end portions of the cell region (MR) (refer to Fig. 6); and 
first dummy plugs disposed in the first dummy region and second dummy plugs disposed in the second dummy region (refer to Fig. 6), 
wherein a critical value of the first dummy plugs arranged in the icfirst dummy region is different from a critical value of the second dummy plugs disposed in the second dummy region (refer to Fig. 6).
Regarding claim 8, Hishida teaches wherein the 20critical value of the first dummy plugs is greater than the critical value of the second dummy plugs (for example, when the “critical value of the first dummy plugs” is interpreted as the upper diameter of the DR plugs and the “critical value of the second dummy plugs” is interpreted as the lower diameter of DR plugs.)
Regarding claim 9, Hishida teaches wherein the critical value of the second dummy plugs is greater than the critical value 36PA3902 1X of the first dummy plugs (for example, when the “critical value of the second dummy plugs” is interpreted as the upper diameter of the DR plugs and the “critical value of the first dummy plugs” is interpreted as the lower diameter of DR plugs).

Allowable Subject Matter
Claims 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein a distance between the first dummy plugs arranged in the first dummy region is different from a distance between the second dummy plugs disposed in the second dummy region…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/MONICA D HARRISON/               Primary Examiner, Art Unit 2815